Order filed February 6, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-01063-CV
                                    ____________

                   IN THE INTEREST OF S.A.H., A CHILD


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-75715

                                    ORDER

      Appellant’s brief was due January 17, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with the clerk of this court on or before
February 24, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                       PER CURIAM